

114 HR 6095 IH: Computer Science for All Act of 2016
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6095IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Ms. Lee (for herself, Ms. Eddie Bernice Johnson of Texas, Mr. Butterfield, Ms. Judy Chu of California, Mr. Polis, Ms. DelBene, Mr. Hinojosa, Ms. Titus, Ms. Kelly of Illinois, Mr. Honda, Ms. Clark of Massachusetts, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo authorize the Secretary of Education to carry out a program to increase access to
			 prekindergarten through grade 12 computer science education.
	
 1.Short titleThis Act may be cited as the Computer Science for All Act of 2016. 2.FindingsCongress finds that:
 (1)Computer science is transforming industry, creating new fields of commerce, driving innovation, and bolstering productivity.
 (2)There are more than 550,000 technology jobs unfilled in the United States as of May of 2016. It is projected that there will be 1,400,000 new jobs in the technology sector by 2020; however, 70 percent of those jobs will be unfulfilled at the rate American universities are producing qualified graduates.
 (3)Knowledge of computer science and use of technology is increasingly essential for all individuals, not just those working or planning to work in the technology sector.
 (4)Providing students with computer science education in elementary school and secondary school is critical for student success, and strengthening the workforce of a 21st century economy.
 (5)While an estimated 90 percent of parents want computer science taught in their children’s schools, just 25 percent of all elementary schools and secondary schools offer high-quality computer science instruction that includes programming and coding.
 (6)African-Americans, Latinos, Native Americans, and Pacific Islanders are disproportionately underrepresented in the technology sector. For example, African-Americans and Latinos make up 27 percent of the United States workforce, but make up only 13.8 percent of the science and engineering workforce, and only 11 percent of computer science professionals.
 (7)While underrepresented minority students overall face an opportunity gap in STEAM education, women of color particularly face an achievement gap in science and engineering education. In 2012, while women received 48.8 percent of all bachelor’s degrees in science and engineering majors, women of color received only 15.7 percent (Black: 5.3 percent; Latino: 5.5 percent; Native American or Alaska Native: 0.3 percent, and Asian or Pacific Islander: 4.6 percent).
 (8)Women overall face challenges in accessing computer science education. Only 18 percent of all bachelor’s degrees awarded in computer science in 2012 went to women, and women of color received only 6.6 percent (Black: 3.0 percent; Latino: 1.7 percent; Native American or Alaska Native: 0.1 percent, and Asian or Pacific Islander: 1.8 percent).
 (9)Disparities in enrollment and academic achievement start early. In 2015, only 22 percent of students taking the AP Computer Science exam were women, and just 13 percent were African-American or Latino.
 (10)Nationwide, only 184 Native American students took the AP Computer Science exam in 2015. This means that while Native Americans make up about 1.1 percent of the U.S. student population, they made up less than half a percent of students who took AP Computer Science exams in 2015.
 3.DefinitionsIn this Act: (1)Computational thinkingThe term computational thinking aims to capture the wide range of creative processes that go into formulating problems and their solutions in such a way that the solutions can be carried out by a computer, and may involve some understanding of software and hardware design, logic and the use of abstraction and representation, algorithm design, algorithm expression, problem decomposition, modularity, programming paradigms and languages, issues of information security and privacy, the application of computation across a wide range of disciplines, and the societal impact of computing. Programming is a hands-on, inquiry-based way in which computational thinking may be learned.
 (2)Computer science educationThe term computer science education includes any of the following: computational thinking; software design; hardware architecture and organization; theoretical foundations; use of abstraction and representation in problem solving; logic; algorithm design and implementation; the limits of computation; programming paradigms and languages; parallel and distributed computing; information security and privacy; computing systems and networks; graphics and visualization; databases and information retrieval; the relationship between computing and mathematics; artificial intelligence; applications of computing across a broad range of disciplines and problems; and the social impacts and professional practices of computing.
 (3)Eligible tribal schoolThe term eligible Tribal school means— (A)a school operated by the Bureau of Indian Education;
 (B)a school operated pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); or
 (C)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)).
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (5)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8101).
 (6)Poverty lineThe term poverty line has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8101).
 (7)SecretaryThe term Secretary means the Secretary of Education. (8)SteamThe term STEAM means the subjects of science, technology, engineering, arts, and mathematics, including computer science.
			4.Grants to states, local educational agencies, and eligible tribal schools
			(a)Grants to states, local educational agencies, and eligible tribal schools
 (1)In generalThe Secretary shall award grants to States, local educational agencies, and eligible Tribal schools—
 (A)that demonstrate an ability to carry out an ambitious computer science education expansion effort for all students served by the State, agency, or school, including traditionally underrepresented students; and
 (B)to serve as models for national replication of computer science education expansion efforts. (2)Consortia and partnershipsA State, local educational agency, or eligible Tribal school may apply for a grant under this section as part of a consortium or in partnership with a State educational agency or other partner.
 (3)DurationGrants awarded under this section shall be for a period of not more than 5 years. (b)Application requirementsA State, local educational agency, or eligible Tribal school that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, plans for the following:
 (1)Every high school student served by the State, local educational agency, or eligible Tribal school to have access to computer science education not later than 5 years after receipt of grant funds.
 (2)All students served by the State, local educational agency, or eligible Tribal school to have access to a progression of computer science education from prekindergarten through middle school that prepares students for high school computer science education.
 (3)Expansion of overall access to rigorous STEAM classes, utilizing computer science as a catalyst for increased interest in STEAM more broadly, and reducing the enrollment and academic achievement gap for underrepresented groups such as minorities, girls, and youth from families living at, or below, the poverty line.
 (4)Continuous monitoring and evaluation of project activities. (5)Effectively sustaining project activities after the grant period ends, and the length of time which the applicant plans to sustain the project activities.
				(c)Use of grant funds
 (1)Required activitiesA State, local educational agency, or eligible Tribal school that receives a grant under this section shall use the grant funds for the following activities:
 (A)Training teachers to teach computer science. (B)Expanding access to high-quality learning materials and online learning options.
 (C)Creating plans for expanding overall access to rigorous STEAM classes, utilizing computer science as a catalyst for increased interest in STEAM more broadly, and reducing course equity gaps for all students, including underrepresented groups such as minorities, girls, and youth from low-income families.
 (D)Ensuring additional support and resources, which may include mentoring for students traditionally underrepresented in STEAM fields.
 (2)Permissible activitiesA State, local educational agency, or eligible Tribal school that receives a grant under this section may use the grant funds for the following activities:
 (A)Building effective regional collaborations with industry, nonprofit organizations, 2-year and 4-year degree granting institutions of higher education (including community colleges, Historically Black Colleges and Universities, Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, Predominantly Black Institutions, Native American-serving, Nontribal institutions, and other minority-serving institutions), and out-of-school providers.
 (B)Recruiting and hiring instructional personnel as needed, including curriculum specialists. (C)Preparations for effectively sustaining project activities after the grant period ends.
 (D)Disseminating information about effective practices. (3)LimitationNot more than 15 percent of a grant may be used to purchase equipment.
 (d)National activitiesThe Secretary may reserve not more than 2.5 percent of funds available for grants under this section for national activities, including technical assistance, evaluation, and dissemination.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $250,000,000. 5.Reporting requirements (a)Grantee reportsEach State, local educational agency, and eligible Tribal school that receives a grant under this Act shall submit to the Secretary a report, not less than twice a year during the grant period, on the use of grant funds that shall include data on the numbers of students served through activities funded under this Act, disaggregated by race (for Asian and Native Hawaiian or Pacific Islander students using the same race response categories as the decennial census of the population), ethnicity, gender, and eligibility to receive a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (b)Report by the secretaryNot later than 5 years after the first grant is awarded under this Act, the Secretary shall submit to Congress a report based on the analysis of reports received under subsection (a) with a recommendation on how to expand the program under this Act.
			